Opinion:
PER CURIAM.
On October 7, 1918, petitioner R. E. O’Keefe was disbarred [1] from the practice of law in this state. (55 Mont. 200, 175 Pac. 593.) He has petitioned for reinstatement, and a careful investigation and review of his case has been made by us so as to avoid any possible injustice. The attorney general was directed to make full investigation and report as to protests against petitioner’s reinstatement, and his moral fitness to practice law, which has been done, and a complete report made and filed herein by the attorney general. We have *535given the petitioner every consideration, realizing Ms sad plight, and that to this court alone may he appeal for relief. Our disposition is forgiving, but we have a solemn duty to the profession and the public, which must be performed without regard to feelings of sympathy. The petitioner has been given every opportunity.
Once before he was up for disbarment (49 Mont. 369, L. R. A. 1915A, 514, 142 Pac. 638), and in that instance this court dealt most leniently with him, suspending him from practice for thirty days for an offense justifying his disbarment. We do not believe he “is possessed of the moral conceptions requisite for the practice of law, and his petition is therefore denied.